FILED
                              NOT FOR PUBLICATION                           JUL 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUKETO SURENDRA DESAI; et al.,                   No. 06-73089

               Petitioners,                      Agency Nos.      A070-536-970
                                                                  A070-536-969
  v.                                                              A070-536-967

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Suketo Surendra Desai, and his famly, natives and citizens of India, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

an adverse credibility determination, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.

2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record regarding the timing and circumstances of

Desai’s brother’s death. See id. at 964 (we are bound to accept an adverse

credibility finding as long as one of the identified grounds is supported by

substantial evidence and goes to the heart of the petitioner’s claim). Desai was

provided with an adequate opportunity to explain these inconsistencies, but failed

to do so. See Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9thCir. 2005).

      In the absence of credible testimony, Desai’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Desai’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence that shows it is more likely than not he

will be tortured in India, his CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    06-73089